Title: From John Adams to Benjamin Stoddert, 1 October 1798
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept Oct 1st 1798

I have received your favors of the 20 21st & 24 of Sept. I am sorry that Capt. Barry has not fully answered your expectations—but I hope you will soon send him out again. The hurricanes are now passed and there is no longer danger from them. We must sweep the West India seas and get as many of the French seamen as they are called whether they are Italians, Spaniards, Germans or negroes as we can. Seamen are so scarce that they cannot send out large privateers.
I thank you for your humane and wise directions to the navy agent at Norfolk. The captives ought to have able and honorable council and I rely upon the impartial justice of our tribunals for their honorable acquittal if the law and the faith require it. The suppression of ships papers is a suspicious fact. If they have cruised and plundered Americans, there cannot be much hesitation. I cannot conceive there can be any difficulty in procuring evidence to show clearly the guilt or innocence of the ship.
I am Sir your most obedient

John Adams